                 Case 2:18-cr-00164-MCE Document 313 Filed 02/08/21 Page 1 of 2


 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for ROBERTO MERCADO-RANGEL, aka Roberto Mercado-Rangel
 6
                                   UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   UNITED STATES OF AMERICA,                        Case No.: 2:18-cr-164 MCE

11                    Plaintiff,                      DEFENDANT’S WAIVER OF
12                                                    PERSONAL APPEARANCE AND
               vs.                                    CONSENT TO APPEAR VIA VIDEO
13                                                    TELECONFERENCE
14   ROBERTO MERCADO-RANGEL,
                                                      DATE: February 4, 2021
15                    Defendant.                      TIME: 10:00 a.m.
16                                                    JUDGE: Hon. Morrison C. England, Jr.

17
               Pursuant to CARES Act §15002(b), Roberto Mercado-Rangel, by and through his
18
     counsel of record, Clemente M. Jiménez, consents to proceed with change of plea via
19
     video teleconference. Counsel has advised Mr. Mercado-Rangel of his right to be
20
     personally present for his hearing, and also discussed waiving his personal appearance
21
     and appearing via video teleconference. Mr. Mercado-Rangel waives his right to
22   personally appear for change of plea on February 4, 2021 and consents to appear by video
23   teleconference.
24             Pursuant to Gen. Order 616, counsel for Mr. Mercado-Rangel has signed this
25   waiver on his behalf.
26   //
27   //
28   //



     18cr164.o.0207                             -1-
                 Case 2:18-cr-00164-MCE Document 313 Filed 02/08/21 Page 2 of 2


 1   DATED:           February 3, 2021       /s/ ROBERTO MERCADO-RANGEL
                                             ROBERTO MERCADO-RANGEL
 2
 3
     I agree and consent to Mr. Mercado-Rangel’s appearance by video teleconference.
 4
 5
     DATED:           February 3, 2021       /S/   Clemente M. Jiménez
 6                                           CLEMENTE M. JIMÉNEZ
 7                                           Attorney for ROBERTO MERCADO-
                                             RANGEL
 8
 9
10                                          ORDER
11
               IT IS SO ORDERED.
12
     Dated: February 8, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     18cr164.o.0207                          -2-
